J. B. McPHERSON, District Judge.
After considering the plaintiff’s argument upon the motion for a new trial, I am still of opinion that the instructions given to the jury were correct and that the promissory notes referred to in the argument were clearly renewals of former obligations. No money passed at the time. The transactions were pure matters of bookkeeping, and merely carried along loans that had been made before the .bond in suit attached. The motion for a new trial is refused. It was understood at the argument that, if a new trial should be refused, the defendant’s motion for judgment notwithstanding the verdict would not be insisted upon. It is therefore overruled; but, as the defendant is entitled to maintain the soundness of its position upon that motion (which may become important if my instructions to the jury should prove, on appeal, to be wrong), an exception is herewith sealed to the refusal of judgment.